Felton, J.,
concurring specially. I think the evidence demands the finding that the insured jumped from the window while insane. The burden of proving that he jumped with the intention of taking his life was on the insurance company. The evidence is consistent with the two opposing theories, one, that he jumped to save his life, and, two, that he jumped to destroy his life. In such circumstances, under uncontradicted evidence, the party having the burden of proof cannot prevail, and for that reason the court erroneously directed a verdict for the defendant insurance company.